Per Curiam:
The compensation to be paid to the plaintiff for the period of t'me while he was out of employment should be reduced to the sum of $2,080.85, being the amount of full pay, less the amount earned by the plaintiff during his absence from actual duty in the department (Gutheil v. City of N. Y., 119 App. Div. 20; Sutliffe v. City of N. Y., 132 id. 831.) The judgment appealed from is, therefore, modified by reducing the judgment as entered, including costs, to the sum of $2,172.10, and as so modified affirmed, without costs. Judgment modified *825by reducing the amount of the judgment as entered to the sum of $2,172.10, and as so modified affirmed, without costs. Present — Clarke, P. J., Dowling, Finch, MeAvoy and Wagner, JJ.